DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/22 has been entered.
 
Election/Restrictions and Claim Status
	Applicants’ amendments and arguments dated 6/6/22 are acknowledged. Any rejection or objection not addressed below is withdrawn based on the claim amendments and arguments. Although Munch (previously cited) teach the peptide QCKIKQIINMWQ (figure 1) and the art recognizes advantages of disulfide bonds (Adermann, previously cited), Munch specifically teach peptide nanofibrils (title, abstract and throughout). The fibrils have a very specific conformation (figure 2 of Munch). There is no reasonable basis to modify the prior art to arrive at the instant claims (compare applicants arguments pages 13-14 of the 6/6/22 reply).
	Previously, Group 1 and the species where Z1 and Z3 are the N-terminal end of the polypeptide and Z2 and Z4 are the C-terminal end of the polypeptide were elected.
	At least one claim to the elected group is rejected so there is no rejoinder of any process claims at this stage of examination.
	Claims 6-7 and 15 have been canceled.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/6/22.
	Claims 1-5, 11-14 and 16-17 are being examined.

Priority
This application is a 371 of PCT/EP2017/078600 11/08/2017 and claims foreign benefit of EUROPEAN PATENT OFFICE (EPO) 16197999.2 11/09/2016 and EUROPEAN PATENT OFFICE (EPO) 16198256.6 11/10/2016.

Claim Objections
Claims 3-4, 11 and 16 are objected to because of the following informalities:  
Claims 3-4 recites ‘SEQ ID NO: 1’. All other references to the sequence in the claims recite ‘(SEQ ID NO: 1)’. For consistency, claims 3-4 should recited ‘(SEQ ID NO: 1)’.
Claim 11 refers to ‘Claim 1’. All other dependent claims refer to ‘claim’. For consistency, claim 11 should refer to ‘claim 1’. Claim 16 depends on claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658